 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   MOHAMMAD ABUL HASNAT, et al.,                      Case No. 1:19-cv-00388-LJO-SAB

12                  Plaintiffs,                         ORDER DENYING MOTION FOR ORDER
                                                        THAT GUARDIAN AD LITEM IS
13          v.                                          UNNECESSARY AND REQUIRING
                                                        PETITION FOR APPOINTMENT OF
14   MICHAEL POMPEO, et al.,                            GUARDIAN AD LITEM

15                  Defendants.                         (ECF No. 10)

16                                                      TEN-DAY DEADLINE

17

18          On March 22, 2019, Plaintiffs Mohammad Abul Hasnat, Nuzhat Aslam, Muhammad

19 Aslam Chaudhry, and minors Q, R, and M, filed a complaint in this action. On April 4, 2019, an
20 order issued requiring that a petition for appointment of a guardian ad litem be filed for the

21 minor plaintiffs. On April 12, 2019, a motion to find that appointment of a guardian ad litem

22 was unnecessary was filed.

23          Rule 17 of the Federal Rules of Civil Procedure states, “A minor or an incompetent

24 person who does not have a duly appointed representative may sue by a next friend or by a

25 guardian ad litem. The court must appoint a guardian ad litem--or issue another appropriate

26 order--to protect a minor or incompetent person who is unrepresented in an action.” Fed. R. Civ.
27 P. 17(c)(2). Pursuant to the Local Rules of the Eastern District of California, upon commencing

28 this action on behalf of a minor, “the attorney representing the minor or incompetent person shall


                                                    1
 1 present (1) appropriate evidence of the appointment of a representative for the minor or

 2 incompetent person under state law or (2) a motion for the appointment of a guardian ad litem by

 3 the Court, or, (3) a showing satisfactory to the Court that no such appointment is necessary to

 4 ensure adequate representation of the minor . . . .” L.R. 202(a).

 5          Along with the motion to find that appointment of a guardian ad litem is unnecessary

 6 Plaintiffs have filed a first amended complaint.          Plaintiffs contend that the first amended

 7 complaint demonstrates the appointment of a guardian ad litem is not necessary because the

 8 minors are suing by and through their mother and their interests are derivative of hers so there is

 9 no conflict of interest.

10          The Court is required to take whatever measures it deems appropriate to protect the

11 interests of a minor during the litigation. United States v. 30.64 Acres of Land, More or Less,

12 Situated in Klickitat Cty., State of Wash., 795 F.2d 796, 805 (9th Cir. 1986). The appointment

13 of the guardian ad litem is more than a mere formality. Id. “A guardian ad litem is authorized to

14 act on behalf of his ward and may make all appropriate decisions in the course of specific

15 litigation.” Id. A guardian ad litem need not possess any special qualifications, but that person

16 must “be truly dedicated to the best interests of the person on whose behalf he seeks to litigate.”

17 AT&T Mobility, LLC v. Yeager, 143 F.Supp.3d 1042, 9 (E.D. Cal. 2015). This means that the

18 guardian ad litem cannot face an impermissible conflict of interest with the ward and courts

19 consider the candidate’s “experience, objectivity, and expertise” or previous relationship with the
20 ward. Id. (citations omitted).

21          “[W]hen a parent brings an action on behalf of a child, and it is evident that the interests

22 of each are the same, no need exists for someone other than the parent to represent the child’s

23 interests under Rule 17(c).” Gonzalez v. Reno, 86 F.Supp.2d 1167, 1185 (S.D. Fla.), aff’d sub

24 nom. Gonzalez v. Reno, 212 F.3d 1338 (11th Cir. 2000). However, while a parent is generally

25 appointed as a guardian ad litem, there are situations where the best interests of the minor and the

26 interests of the parent conflict. Anthem Life Ins. Co. v. Olguin, No. 1:06-CV-01165 AWINEW,
27 2007 WL 1390672, at *2 (E.D. Cal. May 9, 2007). Therefore, a parent is not entitled as a matter

28 of right to act as guardian ad litem for the child. Id., at *2.


                                                       2
 1          A guardian ad litem is appointed as a representative of the court to act for the
            minor in the cause, with authority to engage counsel, to file suit and to prosecute,
 2          control and direct the litigation. As an officer of the court the guardian ad litem
            has full responsibility to assist the court “to secure the just, speedy and
 3          inexpensive determination” of the action.

 4 Actions by and against infants, 5 Williston on Contracts § 9:25 (4th ed.).

 5          The Court takes seriously its obligation to protect the interest of the minors in actions that

 6 are before the Court.       In this regard, it is this Court’s practice to require a petition for

 7 appointment of a guardian ad litem, even where a parent is seeking to represent his child in the

 8 litigation, and the Court sees no reason to deviate from customary practice in this matter. While

 9 the parent may be appointed as a guardian ad litem, the Court requires a declaration from the

10 parent asserting that the parent understands the responsibilities in serving as a guardian ad litem,

11 has no conflict of interest with the child, and is willing to serve as guardian ad litem in this

12 matter. While appointment of the parent to serve as guardian ad litem is usually made on an ex

13 parte application and involves minimal discretion by the court where there is no conflict of

14 interest, Bhatia v. Corrigan, No. C 07-2054 CW, 2007 WL 1455908, at *1 (N.D. Cal. May 16,

15 2007); Kulya v. City & Cty. of San Francisco, No. C 06-06539JSW, 2007 WL 760776, at *1

16 (N.D. Cal. Mar. 9, 2007); the Court still shall require that the petition for appointment as

17 guardian ad litem be filed.

18          Accordingly, IT IS HEREBY ORDERED that:

19          1.      Plaintiffs’ motion for an order finding that appointment of a guardian ad litem is

20                  unnecessary is DENIED; and

21          2.      Plaintiffs shall file a petition for appointment of a guardian ad litem within ten

22                  (10) days of the date of entry of this order.

23
     IT IS SO ORDERED.
24

25 Dated:        April 15, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      3
